Citation Nr: 1024756	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hip disability, 
as secondary to service-connected radiculopathy of the right and 
left lower extremities, degenerative arthritis of the lumbar 
spine, and right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied entitlement to service connection for 
right and left hip disorders.  

This case was previously before the Board in October 2009, and at 
that time it was remanded to provide the appellant with an 
opportunity to attend a Travel Board hearing.  In April 2010, a 
Travel Board hearing was held before the undersigned Veterans Law 
Judge and a transcript of that hearing is of record.  Thus, the 
Board finds that the RO substantially complied with the mandates 
of the October 2009 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that 
a remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he has a hip disability that was 
caused by or aggravated by his radiculopathy of the left and 
right lower extremities, degenerative arthritis of the lumbar 
spine, internal derangement of the right knee, or patellofemoral 
syndrome of the left knee.  Historically, the appellant filed a 
claim for entitlement to service connection for a bilateral hip 
disorder in July 1996.  The claim was denied in a January 1997 
rating decision.  The appellant did not appeal the decision, and 
thus, it is final.  The appellant filed a claim for a bilateral 
hip disorder, due to his service-connected spine disability and 
bilateral lower extremity radiculopathy, in April 2008.  The 
issue of secondary service connection for a bilateral hip 
condition was not considered by the RO in its unappealed July 
1996 decision noted above.  Under this circumstance, it is 
considered a new claim.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The appellant has not raised the 
issue of service connection on a direct-incurrence basis.  At the 
April 2008 Travel Board hearing, the appellant testified that his 
right and left hip symptoms began approximately five or six years 
ago, many years after service.  Thus, the Board is not obligated 
to address whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral hip disability on a direct-incurrence basis.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (Where 
a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory).  

In an April 2009 letter, the appellant stated that he has been 
seen for an examination of his hip after the most recent VA 
examination currently of record, in May 2008.  He also stated 
that he had an MRI.  At the April 2010 Travel Board hearing, the 
appellant's representative requested that the Board consider 
current VA treatment records from the Minneapolis VA Medical 
Center.  A review of the claims folder reflects that the most 
recent VA treatment records are from August 2008.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort 
should be made to locate the VA treatment records from August 
2008 to present so they may be associated with the appellant's 
claims folder.  See 38 C.F.R. § 3.159(c)(2).  The VA treatment 
records may be material to the appellant's claims since he has 
indicated that he received an additional hip examination and MRI, 
and discussed his hip symptoms with physicians.  Thus, these VA 
treatment records should be secured.  

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).  As to 
aggravation of nonservice-connected disabilities, "[a]ny 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 

The appellant was seen for a VA examination in May 2008.  The RO 
requested the May 2008 VA examiner to provide an opinion as to 
whether the appellant had a bilateral hip condition that was due 
to, or proximately caused by, service-connected degenerative 
arthritis of the lumbar spine and bilateral radiculopathy of the 
lower extremities.  The VA examiner opined that the appellant's 
bilateral hip pain was most likely from his bilateral lower 
extremity radiculopathy and not a separate medical entity.  The 
examiner noted that there were minimal degenerative changes in 
the Veteran's hip joints which were typical of a man his age and 
were not the cause of his symptoms.  The opinion also stated that 
a bilateral hip condition was less likely as not permanently 
aggravated by the appellant's service-connected degenerative 
arthritis of the lumbar spine and bilateral radiculopathy of the 
lower extremities.  

The May 2008 VA examiner did not provide a rationale for the 
conclusion that a bilateral hip condition was not permanently 
aggravated by the appellant's service-connected disabilities.  
Further, the appellant has claimed that he is entitled to service 
connection secondary to service-connected internal derangement of 
the right knee, and patellofemoral syndrome of the left knee, in 
addition to the service-connected degenerative arthritis of the 
lumbar spine and radiculopathy of the right and left lower 
extremities considered by the May 2008 VA examiner.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  As the May 2008 VA examination failed 
to address whether the appellant's service-connected left and 
right knee disabilities caused or aggravated the nonservice-
connected left and right hip disabilities, the VA examination was 
inadequate.  In light of the foregoing, the Board finds that an 
additional medical opinion is necessary to adequately address the 
appellant's secondary service connection claim. 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA 
treatment records from August 2008 to 
present, including records from the VA 
Medical Center in Minneapolis, Minnesota.  If 
no such records are available, the claims 
folder must indicate this fact.

2.  Request a medical opinion to determine 
whether it is at least as likely as not that 
the appellant's left or right hip disability 
is caused, or chronically aggravated, by his 
service-connected radiculopathy of the left 
and right lower extremities, degenerative 
arthritis of the lumbar spine, internal 
derangement of the right knee, or 
patellofemoral syndrome of the left knee.   

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for bilateral hip disability claimed as 
secondary to service-connected radiculopathy 
of the right and left lower extremities, 
degenerative arthritis of the lumbar spine, 
and right and left knee disabilities.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


